DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/21/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 6/22/2018. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018115102.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of specie 1 (claims 1-11 and 14-15) in the reply filed on 04/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 12-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “….in a direction of a focus region” (line 9) is vague and renders the claims indefinite. Since the focus region has more than one directions, the term of “a direction of a focus region” does not defined a certain limitation on the direction. Do applicants mean that ““….in a direction toward to a focus region”?

Claims 2-11 and 14-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Noethen (US 5475415).

Regarding Claim 1, Noethen teaches an optical arrangement for converting laser beams from at least two laser light sources into a combination beam which has a beam waist (abstract; fig. 4, 12a-c –lasers; 37--waist), the optical arrangement comprising: 

an optical beam guidance system comprising at least two separate optical channels for the laser beams (fig. 4, 12a-c; 44a-c), 
wherein each of the optical channels comprises an optical terminator for exiting a respective channel output beam of the relevant one of the optical channels (fig. 4, 65s of 44a-c); and 

a deflecting body, which is associated with only one of the optical channels (fig. 4, one of 46a-c), 
wherein the deflecting body is configured such that only the respective channel output beam of the associated one of the optical channels is captured and the captured channel output beam is deflected in a direction of a focus region (fig. 4, 12a-c, 44a-c, 46a-c, 37—all beams toward to 37).

Regarding Claim 2, Noethen teaches the optical arrangement according to claim 1, wherein at most one deflecting body is associated with one of the optical channels (fig. 4, 44a, 46a).

Regarding Claim 3, Noethen teaches the optical arrangement according to claim 1, wherein one deflecting body is provided for each of the optical channels, one of which comprising the deflecting body (fig. 4, 46a-c).

Regarding Claim 4, Noethen teaches the optical arrangement according to claim 1, wherein the deflecting body is only associated with one of the optical channels when the channel output beam (fig. 4, 44a, 46a), exiting through the optical terminator of the associated one of the optical channels, has a direction of propagation which does not point in the direction of the focus region (fig. 4, 44a, --optical axis of 44a, before 46a does not point in the direction to the focus region 37).

Regarding Claim 5, Noethen teaches the optical arrangement according to claim 1, wherein the optical beam guidance system is configured such that the channel output beams exiting from the optical channels all have a direction of propagation which is parallel to a common main direction (fig. 4, 44a-c, --optical axes of 44a-c are parallel to a direction pointing from 45b to 37).

Regarding Claim 6, Noethen teaches the optical arrangement according to claim 1, wherein the deflecting body is configured as an optical transmission system, wherein the captured channel output beam is radiated into the deflecting body via a light entry surface and exits from the deflecting body through a light exit surface (fig. 4, 46a-c, beams going through the 46a-c).

Regarding Claim 9, Noethen teaches the optical arrangement according to claim 1, wherein the deflecting body is configured such that the divergence of the captured channel output beam is unchanged before and after being deflected by the deflecting body (fig. 4, 46a, 67, 68, --Risley prism pair does not have function on the beam convergence/ divergence).

Regarding Claim 10, Noethen teaches the optical arrangement according to claim 1, wherein the deflecting body is designed as an optical prism (fig. 4, 46a, 67, 68, --Risley prism pair comprising prisms).

Regarding Claim 14, Noethen teaches the optical arrangement according to claim 1, wherein the optical beam guidance system in each of the optical channels comprises a telescope for beam forming, and wherein the optical terminator is a component of the telescope in each of the optical channels (fig. 4, 44a-c, 65s in 44a-c).

Regarding Claim 15, Noethen teaches the optical arrangement according to claim 14, wherein the telescope is designed as an anamorphic telescope (fig. 4, 61, 62, 63, 64 --cylinder lenses, ---the telescopes of 44a-c are of anamorphic telescopes).

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Muenz et al (WO 2006066706).

Regarding Claim 1, Muenz teaches an optical arrangement for converting laser beams from at least two laser light sources into a combination beam which has a beam waist (abstract; figs. 11-12), the optical arrangement comprising: 

an optical beam guidance system comprising at least two separate optical channels for the laser beams (fig. 11, 10, 2, 7 and 13s-- optical channels),
wherein each of the optical channels comprises an optical terminator for exiting a respective channel output beam of the relevant one of the optical channels (fig. 11, 2 or 7); and 

a deflecting body, which is associated with only one of the optical channels (fig. 11, 22; figs, 13-14, 22—segmented lenses; page 23, line 16-19, The segmented lens can be replaced by any other element that allows adjustable deflection of a beam. Another fourth preferred embodiment uses wedges 32, 33, 34; see figs. 19-20), 

wherein the deflecting body is configured such that only the respective channel output beam of the associated one of the optical channels is captured and the captured channel output beam is deflected in a direction of a focus region (figs. 11-12, 10, 2, 7, 22; channel beams to 6, 8).

Regarding Claim 6, Muenz teaches the optical arrangement according to claim 1, wherein the deflecting body is configured as an optical transmission system, wherein the captured channel output beam is radiated into the deflecting body via a light entry surface and exits from the deflecting body through a light exit surface (figs. 11-12, 22, beams going through 22).

Regarding Claim 7, Muenz teaches the optical arrangement according to claim 6, wherein the light entry surface extends obliquely to the light exit surface (fig. 11, 22; figs, 13-14, 22—segmented lenses; page 23, line 16-19, The segmented lens can be replaced by any other element that allows adjustable deflection of a beam. Another fourth preferred embodiment uses wedges 32, 33, 34; fig. 20, 32, 33).

Regarding Claim 8, Muenz teaches the optical arrangement according to claim 1, wherein the deflecting body is monolithically formed from a material which is transparent to the laser beams (fig. 11, 22; figs, 13-14, 22—segmented lenses; page 23, line 16-19, The segmented lens can be replaced by any other element that allows adjustable deflection of a beam. Another fourth preferred embodiment uses wedges 32, 33, 34; -- this part of claim is of a product-by-process claim. In a product-by-process claim, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.).

Regarding Claim 9, Muenz teaches the optical arrangement according to claim 1, wherein the deflecting body is configured such that the divergence of the captured channel output beam is unchanged before and after being deflected by the deflecting body surface (fig. 11, 22; figs, 13-14, 22—segmented lenses; page 23, line 16-19, The segmented lens can be replaced by any other element that allows adjustable deflection of a beam. Another fourth preferred embodiment uses wedges 32, 33, 34; ----optical wedges do not have function on the beam convergence/ divergence).

Regarding Claim 10, Muenz teaches the optical arrangement according to claim 1, wherein the deflecting body is designed as an optical prism (fig. 11, 22; figs, 13-14, 22—segmented lenses; page 23, line 16-19, The segmented lens can be replaced by any other element that allows adjustable deflection of a beam. Another fourth preferred embodiment uses wedges 32, 33, 34). 

Regarding Claim 11, Muenz teaches the optical arrangement according to claim 1, wherein the deflecting body is designed as an optical reflection system (page 22, line 14-21, In the present case the beam separating optical element 22, 30 is made of a material being mainly refractive, such as fused silica or calcium fluoride. Instead of a beam separating element of reflective type also beam separating elements of reflective or diffractive type may be used; page 26, line 1-5, The deflection of them individual beams can also be achieved by introducing a segmented reflective component. The simplest is a segmented flat minor placed somewhere in in the region wherein the individual beams are separated. The segmented flat mirror can fold the beam path in the short axis (as shown in Figures 21 and 22 and described in the following) or in the long axis or in any other plane).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872